Citation Nr: 0214610	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  97-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1963 to October 
1964.  It was noted that the veteran did not have awards 
demonstrating combat experience.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of July 1996, 
in which the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO), denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Board in November 1998, August 1999 and 
March 2000 remanded the case to the RO for additional 
development.


FINDINGS OF FACT

1. The veteran's stressors are not verified.

2.  The claimed PTSD is not of service origin  


CONCLUSION OF LAW

The claimed PTSD was not incurred in or aggravated by 
military.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, the information and evidence needed is that which 
would demonstrate that entitlement to service connection for 
PTSD was warranted.  Such action was accomplished by means of 
statement of the case, the supplemental statements of the 
case, and a March 2000 letter from the RO to the veteran.  In 
March 2000 the Board informed the veteran that he needed to 
identify relevant evidence and provide contact information.  
These documents informed the veteran of the relevant 
criteria, and evidence needed, by which entitlement to 
service connection for PTSD could be granted.  He was also 
notified of the information needed through letters from VA 
seeking additional evidence.  In particular, in March 2000, 
he was notified by the RO that the Board had returned his 
case to the RO.  In the August 1999 and March 2000 Board 
remands the veteran was furnished with the appropriate 
release of information forms in order to obtain copies of all 
VA and private medical records pertaining to treatment for 
his psychiatric problems since his release from active duty.  
Accordingly, the appropriate release forms noted above 
allowed the veteran to furnish the names and addresses of all 
health care providers who have treated him for PTSD, which 
were not currently of record.  See Quartucccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, in March 2000 the RO 
sent the veteran a letter, which requested that the veteran 
provide specific and detailed information regarding his 
reported stressor events and additional argument and evidence 
in support of his claim.  In view of these actions by VA, the 
Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed; the discussions in these various documents apprised 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.

In March 2000 Board remand the veteran was to undergo VA 
examinations performed by a psychiatrist and a psychologist 
in order to determine the nature and severity of any 
psychiatric illness, to include PTSD.  As is noted in the 
factual background section below, the veteran only underwent 
a VA examination by a psychiatrist.  Testing by a 
psychologist was not completed.  However, testing by a 
psychologist is not deemed necessary at this time as a 
psychiatric examination was completed, and also in view of 
the lack of verified stressors as noted later in this 
decision.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  
Thus, the Board concludes that the VA has satisfied the 
requirements set forth in the VCAA.  


I. FACTUAL BACKGROUND

A review of the evidence shows that the service medical 
records are negative for complaints or treatment for 
psychiatric problems.  These records show that he was 
hospitalized while aboard the U.S.S. Hunley in March 1964 to 
undergo an elective surgery for a right inguinal hernia.  
Postoperatively he developed right upper abdominal pain.  An 
evaluation showed a massive hydronephrosis of the right 
kidney.  At that time the veteran indicated that he had been 
severely beaten four weeks earlier while on shore leave.  
Subsequently he urinated blood on several occasions.  A 
consultant indicated that the hydronephrosis was of very 
longstanding and certainly antedated the assault 4 weeks 
earlier.  Subsequently the veteran underwent a right 
nephrectomy.

The veteran's service administrative records show that he 
served in the Navy.  These records do not demonstrate that he 
was awarded military citations that would establish a 
presumption that he engaged in combat with the enemy.  He 
served aboard the U.S.S. Hunley from November 1963 to March 
1964 and from August 1964 to apparently October 1964.  

The veteran has been examined and treated intermittently at 
private and VA facilities from 1977 to 2000 for various 
disorders.  Beginning in the middle 1990s he began receiving 
treatment at VA and private facilities and underwent VA 
examinations for a variously diagnosed psychiatric problems.  
He was seen at a VA outpatient clinic in August 1994.  At 
that time the impression was PTSD.  He continued to receive 
treatment for psychiatric complaints variously diagnosed to 
include depression, a mood disorder and depression secondary 
to medical condition, and PTSD with depression.  

Social Security Administration (SSA) records dated March 1996 
showed that the veteran was awarded disability benefits 
effective in March 1994.  This decision was accompanied by VA 
and private medical records from 1977 to 1995.  The SSA 
decision indicates the award was based primarily on physical 
disabilities.  References were made to depression and PTSD. 

A statement from the veteran, typed by his wife, received in 
June 1996 contains a chronology of the veteran's military 
service.  It was stated that the veteran was the first man on 
the scene following an explosion aboard the U.S.S. Hunley 
(AS-31) in January 1964.  The veteran reported that two 
fellow seamen, his best friend T. W. T. and a buddy he only 
remembers as P. were seriously injured.  Subsequently he 
never found out what happened to them.  He also stated that 
in March 1964 the ship rocked violently and he injured his 
right kidney.  He also added that upon leaving Wiesbaden, 
Germany in May 1964 while on a transport plane to return home 
due to his kidney, he witnessed much pain and suffering among 
at least 100 other service members aboard the plane.

The veteran underwent a VA psychiatric examination in July 
1996.  During this examination the veteran reported two 
stressors.  The first stressor was an explosion on the U.S.S. 
Hunley that resulted in two of his buddies being seriously 
injured and evacuated to a land based hospital.  He stated 
that he was first on the scene after the explosion and he had 
feelings of guilt because he felt that he should have been 
there and that perhaps he would have been able to keep them 
from being badly injured.  The second stressor occurred on an 
airplane while he was being medically evacuated back to the 
states with fellow servicemen who were seriously injured. The 
examiner noted that although the veteran had made an 
application for PTSD that there were relatively few of the 
symptoms, and the symptoms were insufficient at the time of 
the examination to make that diagnostic entity.  The veteran 
was deeply depressed and that was the presenting psychiatric 
picture.  The diagnoses were: Axis I, mood disorder with 
major depressive like features following cancer of the larynx 
operation; Axis II, no disorder reported; Axis III, status 
post-laryngectomy; permanent tracheometry; semiluxation of 
the right knee; degenerative lumbar discs; Axis IV, money 
troubles, unemployment, extremely self-conscious about vocal 
disability, severe; Axis V, current Global Assessment of 
Functioning Scale (GAF) 48.  

In August 1996 the veteran's wife submitted a statement that 
describes the veteran's psychiatric treatment history as well 
as his current symptoms.  The veteran submitted several 
newspaper articles one of which mentioned that two un-named 
ships were attacked in the Gulf of Tonkin in 1964.  

The veteran underwent a VA psychiatric examination May 2000.  
The veteran reported that most of his sea duty was aboard the 
U.S.S. Hunley, a submarine tender.  This vessel was in the 
Tonkin Gulf off of North Vietnam in January 1964.  Before any 
hostilities commenced there was an unexplained explosion that 
happened on deck.  The veteran is now medically retired from 
his civilian job.  The examiner noted that all three volumes 
of the claims folder were reviewed as were the VA outpatient 
records and BVA remand.  The examiner noted that the veteran 
reported that he had kidney problems that required surgery in 
England.  He stated that his hospitalizations and air-
transports were very distressing because he was around so 
many sick and injured people.  

The veteran has been on anti-psychiatric medication during 
his treatment.  The examiner noted that diagnoses that were 
listed in the problem list on the computer from his care at 
the VA included adjustment reaction, mixed panic disorder, 
recurrent depressive disorder not otherwise classified, and 
alcohol abuse.  In January 2000 the veteran was hospitalized 
at the VA.  His hospitalization followed a period of heavy 
drinking that he related to extensive family problems.  The 
veteran referred to his son among his family problems.  It 
was noted that after the veteran's hospitalization that the 
veteran followed through with a Substance Abuse 
Rehabilitation Program at a VA facility.  

The veteran reiterated his previous stressors regarding the 
onboard explosion as well as having had contact with severely 
injured servicemen.  The veteran described having had 
nightmares in regard to these stressors.  The examiner noted 
that the veteran has had two depressive episodes.  The first 
of these depressive episodes was in 1995 or 1996 that 
followed his surgery for carcinoma of the larynx.  The most 
recent episode of depression began during the holiday season 
of 1999.  It was noted that in January 2000 he made a 
suicidal attempt by an overdose of a prescription medication 
and had threatened to use a shotgun on himself.

The veteran commented that he also recalled having a 
depressive episode as far back as 1988 or 1989.  The veteran 
stated that he did have exaggerated startle response to loud 
noises.  He did not have flashbacks, though he often 
reflected on his prior military experiences.  It was noted 
that these reflections did not have the quality of intrusive 
thoughts that significantly interfered with his functioning.  

The examiner noted that the veteran described having 
significant depressive symptoms in the past and that he now 
felt that he was much better now than he had been for months.  
He was oriented as to time, place, and person.  His sensorium 
was clear.   The examiner noted that the veteran has had at 
least two clear-cut major depressive episodes, each of which 
appeared to have been associated with specific stressful 
situations occurring during the same time frame.  The 
examiner stated that while the veteran had nightmares related 
to the explosion on the Hunley and his subsequent medical 
care, these did not appear to have been the etiological 
component to the above-mentioned depressive episodes.  He 
went on to note that the nightmares and the exaggerated 
startle response did not in themselves constitute a threshold 
of symptoms to warrant a diagnosis of PTSD.  He did state 
that the incident involving the explosion of with injury to 
the sailors that he came upon as the first witness was an 
incident of sufficient magnitude that this could conceivably 
have caused a person to later develop PTSD and that this did 
not appear to be the case.  The examiner also stated that the 
veteran's exposure to other sick and injured servicemen in 
the hospital and medevacuate setting were not of a severity 
to precipitate PTSD in the examiner's opinion as the examiner 
has worked in hospitals, war zones, and flown on medivac 
missions.  The diagnoses were: Axis I, major depressive 
disorder, recurrent, nonpsychotic with a history of chronic 
alcohol abuse; Axis II, no diagnosis; Axis III, status post-
right nephrectomy, post laryngectomy, hypertension, 
osteoarthrosis, asbestosis, chronic obstructive pulmonary 
diseases (COPD), peptic ulcer disease; Axis IV, moderate: 
health, financial, and domestic concerns; Axis V, GAF 65.  

In response to a request by the RO, in September 2000 the 
Naval Historical Center included a brief history for the 
U.S.S. Hunley from an extract of the Dictionary of American 
Naval Fighting Ships, (Vol. III. 1968), as well as copies of 
"Sources For Individual Ship Study", and "Ships' Deck 
Logs; Research and Copying."  

The RO obtained reports pertaining to the veteran's unit's 
activities from U.S. Armed Services Center for Research of 
Unit Records (USACRUR).  The May 2001 response included a 
copy of the U.S.S. Hunley's history.  The history documented 
the ship's locations, missions, operations and significant 
activities during the reporting period.  The letter noted 
that the veteran had stated that during January 1964, while 
aboard the U.S.S. Hunley that he witnessed an explosion that 
occurred on O-3 Deck in the North Atlantic.  The letter noted 
that there were two reported casualties: Seaman (SN) T. W. T. 
and Engineman (EN) P.  USACRUR stated that the history did 
not document this incident.  They also stated that they had 
reviewed the deck logs submitted by the U.S.S. Hunley and 
that they did not document that an explosion occurred on the 
U.S.S. Hunley during January 1964.  USACRUR also noted that 
U.S. Navy casualty files available to them did not list 
casualties for the above named individuals.  The copy of the 
U.S.S. Hunley's history did not corroborate the veteran's 
indicated stressors.  

A private insurance letter dated July 2000 documented that, 
among various other diagnoses, the veteran had PTSD and was 
permanently disabled.  

II. ANALYSIS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  In the current case as 
combat has not been established neither the old or revised 
regulation is more favorable to the veteran.  

Where the VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

To summarize, the veteran's service medical records are 
negative for complaints of, or treatment for psychiatric 
problems.  The first clinical evidence of psychiatric 
problems was in 1994, many years after service.  The 
veteran's administrative records confirm that the veteran 
served aboard the U.S.S. Hunley, to include during January 
1964.  However, the service administrative records and 
information from USACRUR do not demonstrate that he engaged 
in combat with the enemy.  Thus, verification of his 
stressors must be corroborated by other sources in addition 
two his own statements.  Gaines v. West, 11 Vet. App. 353 
(1998).

In this regard, the veteran stated that his stressors were 
injuries Seaman T. W. T. and Engineman P. which occurred 
aboard the U.S.S. Hunley during January 1964.  The second 
strssors was that in May 1964 while on a transport plane to 
return home, he witnessed much pain and suffering among at 
least 100 other service members aboard the plane.  The 
USACRUR stated that a review of the history of the U.S.S. 
Hunley, deck logs, and casualty reports failed to corroborate 
these stressors.  Concerning the second stressor, there is 
insufficient evidence available to verify this stressor.  

The Board notes that the veteran indicated the injury to the 
right kidney occurred during a fall in high seas.  In the 
clinical history recorded in May 1964 the veteran makes no 
reference to said injury but indicated he was assaulted while 
on leave.  

Without verification of the stressors the Board finds that 
there is no basis to support a diagnosis of PTSD.  The Board 
notes that the recent VA psychiatric examinations failed to 
show the presence of PTSD. 

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim 
and service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

